 1
 2
 3
 4
 5
 6
 7
 8                   United States District Court
 9
10
                     Central District of California
11   MARTIN LUTHER KING, JR.             Case No. 2:16-cv-03722-ODW (RAOx)
12
     COMMUNITY HOSPITAL,
                                         JUDGMENT
13                  Plaintiff,
14        v.
15   COMMUNITY INSURANCE
16   COMPANY dba ANTHEM BLUE
     CROSS AND BLUE SHIELD, et al.,
17
18                  Defendants.
19
20   BUDCO GROUP, INC.; BUDCO
21   GROUP, INC. EMPLOYEE BENEFITS
     PROGRAM,
22
23                  Counter-Claimants,
24        v.
25   MARTIN LUTHER KING, JR.
26   COMMUNITY HOSPITAL,
27
                    Counter-Defendant.
28
 1                                       JUDGMENT
 2         In light of the Court’s Order Granting-in-Part Plaintiff’s Motions for Attorneys’
 3   Fees, (ECF No. 127), it is hereby ORDERED, ADJUDGED, and DECREED that
 4   Plaintiff Martin Luther King, Jr. Community Hospital (“MLK”) is AWARDED:
 5          $362,571.31 in attorneys’ fees;
 6          $92,258.30 in appellate attorneys’ fees; and
 7          post-judgment interest as governed by 28 U.S.C. § 1961(a).
 8   These amounts shall be payable jointly and severally by Defendants Community
 9   Insurance Company, dba Anthem Blue Cross and Blue Shield; Anthem, Inc.
10   (erroneously sued as Anthem, Inc., dba Anthem Blue Cross and Blue Shield); Budco
11   Group, Inc.; and Budco Group, Inc. Employee Benefit Plan.
12
13         IT IS SO ORDERED.
14
15         June 24, 2021                _____________________________________
16                                              OTIS D. WRIGHT, II
                                           UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                               2
